Citation Nr: 0740385	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  07-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Hartford, Connecticut Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased rating for bilateral pes 
planus evaluated as 10 percent disabling.

In December 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket. 


FINDINGS OF FACT

1.  The service-connected bilateral pes planus is principally 
manifested by a decreased medial arch bilaterally, prominent 
navicular and valgus rear foot in relaxed stance; a mild 
bilateral popliteal medial calcaneal tuberosity with fat pad 
atrophy; and difficulty squatting, supinating, pronating, and 
rising on toes and heels due to subjective discomfort; which 
are productive of a moderate to severe disability.

2.  There is no evidence of pronounced disability with 
extreme tenderness of the plantar fascia, marked inward 
displacement or spasm of the tendo Achilles on manipulation. 


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for bilateral pes 
planus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R.§ 4.71a, Diagnostic Code 5276 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated May 2006, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claim, what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The letter also told him that he should send VA any 
additional evidence that would help substantiate his appeal.  
This notice served to inform him of the need to submit 
relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The May 2006 letter contained notice as to the elements 
required by Pelegrini and Dingess.

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to provide VCAA notice.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

The veteran also underwent a VA examination in June 2006. 
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

Factual Background

In June 2006 the veteran underwent a VA examination for his 
pes planus.  The veteran reported that with weight bearing he 
had increased pain, especially at the arches with fatigue, 
stiffness and lack of endurance.  He denied heat, redness or 
swelling.  The veteran wore treatment orthotics.  His period 
of flare-ups have with prolonged weight bearing and prolonged 
ambulation.  The veteran had functional impairment during 
flare-ups with increased pain and stiffness.  He did not use 
crutches, braces or a cane but he requested corrective shoes.  

On examination, the veteran had a decreased medial arch 
bilaterally and prominent and navicular and valgus rear foot 
in relaxed stance.  He had mild bilateral popliteal medial 
calcaneal tuberosity with fat pad atrophy.  There were no 
calluses, breakdown or unusual shoe wear pattern.  Posture 
was normal but with severe pes planus on standing.  He had 
difficulty squatting and supinate and pronate and rising on 
toes and heels due to subjective discomfort.  

The Achilles tendon alignment was normal with weight bearing 
and non-weight bearing bilaterally.  There was no hallux 
valgus deformity.  The range of motion, dorsiflexion was 0 to 
20 degrees with discomfort at the end point.  Plantar flexion 
was 0 to 40 degrees with discomfort starting at 25 degrees.  
After repetitions the veteran complained of increased pain, 
stiffness and fatigue.  There was no heat or redness and no 
lack of endurance.  X-rays demonstrated a pes planus 
deformity and minimal degenerative changes at the base of the 
first metatarsophalangeal articulation.  

The examiner stated that the veteran had bilateral 
symptomatic pes planus with progressive pain with weight-
bearing, more likely than not directly related to physical 
activities and continuous weigh-bearing while in service.  
With flare-ups and weight-bearing the veteran had moderate to 
severe functional impairment.

Analysis

The veteran's bilateral pes planus is evaluated as 10 percent 
disabling under Diagnostic Code 5276.  Diagnostic Code 5276 
provides a 10 percent evaluation for moderate acquired 
flatfoot, bilateral or unilateral, with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
Achilles tendon, pain on manipulation and use of the feet.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Severe acquired flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, warrants a 20 percent evaluation 
when unilateral and a 30 percent evaluation when bilateral.  
Pronounced acquired flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 30 percent evaluation when unilateral and a 50 
percent evaluation when bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276. 

The medical evidence of record shows that the veteran has 
bilateral symptomatic pes planus with progressive pain which 
with flare-ups and weight-bearing resulted in moderate to 
severe functional impairment.  Specifically, the June 2006 VA 
examiner noted that the veteran's pes planus was moderate to 
severe and symptomatic.  There is also objective evidence of 
marked deformity as the veteran had a decreased medial arch 
bilaterally and prominent and navicular and valgus rear foot 
in relaxed stance.  He also had mild bilateral popliteal 
medial calcaneal tuberosity with fat pad atrophy.  The 
veteran also wore orthotics and reported functional 
impairment during flare-ups with increased pain and 
stiffness.  

Significantly, the examiner estimated the veteran's 
functional impairment to be in the moat to server range.  
Applying the provisions of 38 C.F.R. § 4.7, and resolving 
reasonable doubt in the veteran's favor, a 30 percent 
disability evaluation is warranted for the bilateral pes 
planus under Diagnostic Code 5276.  38 U.S.C.A. § 5107(b).

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 30 
percent for the bilateral pes planus under Diagnostic Code 
5276.  There is no evidence of marked inward displacement of 
the tendo Achilles on manipulation.  Additionally, there have 
been no findings of spasm of the tendo Achilles on 
manipulation.  Indeed, the examination showed normal 
alignment of the Achilles tendon.  Therefore, the Board finds 
that a 50 percent rating for bilateral pes planus under 
Diagnostic Code 5276 is not warranted.  38 C.F.R. §§ 4.7, 
4.21.

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

In this instance, marked interference with employment has not 
been alleged or otherwise suggested by the record. 
Additionally, pes planus has not required any, let alone 
frequent, periods of hospitalization during the appeal 
period.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1). 

There have also been no periods when the disability 
approximated the criteria for a rating in excess of 30 
percent; hence, staged ratings are not warranted.


ORDER


Entitlement to a 30 percent disability evaluation for 
bilateral pes planus from is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


